MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	    2018	ME	33	
Docket:	      Som-17-396	
Submitted		
  On	Briefs:	 February	26,	2018	
Decided:	     March	15,	2018	
	
Panel:	       ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                   IN	RE	CHILDREN	OF	ALICE	R.	
	
	
PER	CURIAM	

         [¶1]	 	 The	 mother	 and	 father	 of	 a	 son	 appeal	 from	 a	 judgment	 of	 the	

District	Court	(Skowhegan,	Stanfill,	J.)	terminating	their	parental	rights	to	the	

child	 pursuant	 to	 22	 M.R.S.	 §	 4055(1)(A)(1)(a)	 and	 (B)(2)(a),	 (b)(i),	 (b)(ii)	

(2017).	 	 The	 mother	 also	 appeals	 from	 a	 judgment	 of	 the	 District	 Court	

(Skowhegan,	Stanfill,	J.)	finding	jeopardy	to	their	daughter’s	health	and	welfare	

pursuant	to	22	M.R.S.	§	4035	(2017).		After	reviewing	the	evidence,	we	affirm.	

         [¶2]		The	court	held	a	consolidated	hearing	on	the	Department’s	petitions	

for	 the	 termination	 of	 the	 parents’	 parental	 rights	 to	 their	 son	 and	 for	 a	

jeopardy	order	in	the	child	protection	case	regarding	their	daughter	on	June	26	

and	27,	2017.1			




    1	 	 The	 daughter	 was	 born	 after	 the	 Department	 filed	 a	 petition	 to	 terminate	 the	 mother’s	 and	

father’s	parental	rights	to	their	son.		
2	

       [¶3]	 	 Based	 on	 the	 testimony	 presented	 at	 the	 hearing	 and	 other	

competent	 evidence	 in	 the	 record,	 the	 court	 found	 by	 clear	 and	 convincing	

evidence	that	(1)	the	parents	were	unwilling	or	unable	to	protect	their	son	from	

jeopardy	and	these	circumstances	are	unlikely	to	change	within	a	time	which	is	

reasonably	calculated	to	meet	his	needs;	(2)	the	parents	are	unwilling	or	unable	

to	take	responsibility	for	their	son	within	a	time	which	is	reasonably	calculated	

to	 meet	 his	 needs;	 and	 (3)	 termination	 of	 their	 parental	 rights	 is	 in	 the	 best	

interest	of	their	son.		See	22	M.R.S.	§	4055(1)(B)(2)(a),	(b)(i),	(b)(ii).		The	court	

also	 found,	 by	 a	 preponderance	 of	 the	 evidence,	 that	 their	 daughter	 was	 in	

circumstances	of	jeopardy	to	her	health	and	welfare.		See	22	M.R.S.	§	4035(2).		

The	court	based	both	its	termination	decision	and	its	jeopardy	determination	

on	the	following	findings	of	fact:		

              In	order	to	reunify,	both	parents	were	required	to	participate	
       in	 individual	 counseling,	 participate	 in	 Maine	 Families,	 take	
       parenting	classes,	and	secure	a	safe,	stable	home	environment	free	
       from	 emotional	 dysregulation.	 	 [The	 father’s]	 counseling	 was	 to	
       include	a	component	for	risk	reduction	of	sexual	re-offense.		Later	
       in	 the	 case,	 domestic	 violence	 education	 was	 added	 for	 [the	
       mother].	 	 Although	 the	 parents	 have	 participated	 in	 many	 of	 the	
       service	requirements,	the	court	finds	that	their	participation	was	
       incomplete,	 that	 they	 have	 failed	 to	 acquire	 the	 necessary	 basic	
       skills	to	be	safe	parents,	and	that	[the	father]	continues	to	pose	a	
       significant	risk	of	violence	to	his	family.			
       	
              [D]espite	 parenting	 classes	 and	 “hand	 over	 hand”	
       supervision,	both	parents	still	need	a	great	deal	of	prompting	after	
                                                                                  3	

over	 a	 year	 in	 order	 to	 parent.	 	 [The	 mother]	 in	 particular	 still	
needs	assistance	or	prompting	in	how	to	hold	a	baby,	to	burp	the	
baby,	to	support	the	baby’s	head,	to	change	diapers,	and	to	prepare	
a	bottle.	.	.	.		While	[the	father’s]	skills	are	better,	he	also	continues	
to	need	prompting	in	caring	for	the	children	after	all	this	time.		The	
supervisors	have	had	to	step	in	with	safety	concerns.		In	short,	the	
court	is	persuaded	that	although	these	parents	love	their	children	
very	much,	neither	parent	has	the	basic	parenting	skills	needed	to	
safely	 raise	 their	 children.	 	 Moreover,	 those	 circumstances	 are	
unlikely	 to	 change	 given	 the	 extensive	 interventions	 that	 have	
occurred	over	the	last	16	months	or	so	without	much	success.			
	
       The	court	is	also	concerned	about	past	abuse	as	well	as	[the	
father’s]	 potential	 for	 violence	 to	 his	 family	 in	 the	 future.	 	 [The	
father]	 has	 two	 domestic	 violence	 convictions	 involving	 a	 past	
partner.		He	was	convicted	of	an	assault	as	a	juvenile	that	involved	
sexual	abuse	of	a	young	child.		He	was	evaluated	in	connection	with	
this	 case,	 and	 the	 court	 is	 persuaded	 he	 is	 at	 very	 high	 risk	 for	
recidivism	and	violence.			
	
       The	court	believes	there	has	been	threatening	and	coercive	
behavior	 in	 [the	 mother	 and	 father’s]	 relationship,	 if	 not	 actual	
violence.	 	 Although	 [the	 mother]	 now	 denies	 any	 abuse	 in	 the	
relationship,	she	certainly	was	saying	differently	in	January	when	
the	 Guardian	 ad	 litem,	 her	 lawyer,	 the	 case	 worker	 and	 her	 case	
manager	were	all	involved	in	trying	to	help	her	leave	[the	father].		
[The	 father]	 admits	 he	 threatened	 to	 burn	 her	 belongings;	 [the	
mother]	denies	he	would	ever	do	such	a	thing.			
	
       Most	 importantly,	 neither	 parent	 admits	 any	 abusive	
behaviors	 in	 this	 relationship,	 and	 neither	 demonstrates	 any	
insight	that	would	prevent	such	behaviors	in	the	future.		The	court	
is	particularly	struck	by	[the	father’s]	assertions	to	this	court	and	
to	others	that	he	would	never	be	violent	to	a	child	because	they	are	
too	young	to	speak	up	and	stress	him	out.		Rather,	he	asserts	he	is	
only	violent	with	adults	because	they	know	what	buttons	to	push,	
an	assertion	that	provides	little	reassurance	as	to	the	future	for	this	
family.			
4	

            	
      [¶4]		Both	parents	timely	appealed	the	order	terminating	their	parental	

rights	 to	 their	 son;	 only	 the	 mother	 timely	 appealed	 the	 court’s	 judgment	

finding	jeopardy	to	their	daughter’s	health	and	welfare.		See	22	M.R.S.	§	4006	

(2017);	M.R.	App.	P.	2B.		On	November	13	and	14,	2017,	pursuant	to	the	process	

outlined	 in	 In	 re	 M.C.,	 2014	 ME	 128,	 ¶¶	 6-7,	 104	 A.3d	 139,	 counsel	 for	 the	

mother	and	counsel	for	the	father	filed	appellate	briefs	outlining	the	factual	and	

procedural	history	of	the	case	and	stating	that	they	believed	that	there	are	no	

arguable	issues	of	merit	for	an	appeal.		In	an	order	dated	November	17,	2017,	

we	 granted	 both	 parents	 an	 enlargement	 of	 time	 to	 file	 supplemental	 briefs.		

Neither	 parent	 filed	 a	 supplemental	 brief,	 and	 we	 granted	 the	 Department’s	

motion	 requesting	 that	 we	 consider	 the	 appeal	 without	 briefing	 from	 the	

Department.			

      [¶5]	 	 The	 record	 evidence	 supports	 the	 court’s	 findings	 of	 parental	

unfitness	and	its	discretionary	determination	that	termination	of	the	parents’	

parental	rights	was	in	their	son’s	best	interest.		See	In	re	Caleb	M.,	2017	ME	66,	

¶	 33,	 159	 A.3d	 345.	 	 Further,	 the	 court’s	 jeopardy	 findings	 are	 supported	 by	

competent	evidence	in	the	record	that	can	rationally	be	understood	to	establish	

as	more	likely	than	not	that	their	daughter	was	in	circumstances	of	jeopardy	to	

her	 health	 and	 welfare.	 	 See	 In	 re	 Nicholas	 S.,	 2016	 ME	 82,	 ¶¶	 9,	 13,	
                                                                                    5	

140	A.3d	1226	(holding	that	a	court	may	make	a	jeopardy	determination	with	

respect	 to	 one	 child	 by	 relying	 on	 evidence	 of	 a	 parent’s	 behavior	 toward	

another	child).	

         The	entry	is:	

                            Judgments	affirmed.	
	
	      	     	      	      	    	
	
Elissa	J.	Roberts,	Esq.,	Schneider	&	Brewer,	Waterville,	for	appellant	Mother	
	
Caitlin	Ross	Wahrer,	Esq.,	Chester	&	Vestal,	P.A.,	Portland,	for	appellant	Father	
	
The	Department	of	Health	and	Human	Services	did	not	file	a	brief	
	
	
Skowhegan	District	Court	docket	number	PC-2016-9	
FOR	CLERK	REFERENCE	ONLY